
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


STOCK PURCHASE AGREEMENT


        This STOCK PURCHASE AGREEMENT (the "Agreement") is dated as of June 25,
2002, to be effective as of the Closing Date by and between Fossil Europe B.V.,
a corporation duly organized and existing under the laws of the Netherlands
(hereinafter referred to as "Purchaser") and Thomas Steinemann, an individual
(hereinafter referred to as "Seller").

RECITALS

        WHEREAS, Seller owns (i) 100% of the issued and outstanding shares of
common stock of No Time AG (the "No Time Shares") and (ii) 100% of the issued
and outstanding shares of common stock of X-time AG (the "X-time Shares",
together with the No Time Shares, the "Shares"); and

        WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, the Shares upon the terms and conditions hereinafter
described; and

        NOW, THEREFORE, Purchaser and Seller, in consideration of mutual
premises and covenants contained herein, do hereby agree as follows:

ARTICLE 1
DEFINITIONS

        For the purposes of this Agreement, the following terms shall have the
respective meanings indicated below:

        "Agreed Balance Sheets" shall mean, collectively, the No Time Agreed
Balance Sheet and the X-time Agreed Balance Sheet.

        "Balance Sheet Adjustments" shall mean the adjustments in the Purchase
Price in accordance with the provisions of Section 3.3 hereof.

        "Closing Balance Sheets" shall mean the respective balance sheets of No
Time and X-time as of the date of Closing as determined in accordance with Swiss
GAAP, consistently applied.

        "Company" shall mean No Time AG or X-time AG, and collectively,
"Companies".

        "Confidential Information" shall mean any information a Party may
exchange with, or acquire from, the other Party including but not limited to the
Companies' procedures, product specifications, methods, technology, suppliers,
customers, trade secrets, marketing and business research and plans, that relate
to or affects the Companies' assets, but excluding any information to the extent
that such information becomes publicly known, through no fault of the Party
receiving such information from the other Party.

        "Closing Date" shall mean the date of the Closing of this Agreement as
per Section 4.2 hereof.

        "Employment Agreement" shall mean the employment agreement with Seller
in the form attached hereto as Exhibit D.

        "Encumbrance" shall mean any mortgage, charge, pledge, lien, option,
restriction, right of first refusal, right of pre-emption, third-party right or
interest, retention of title, other encumbrance or security interest of any
kind, or another type of preferential arrangement (including, without
limitation, a title transfer or retention arrangement) having similar effect.

        "Escrow Account" shall have the meaning contained in Section 3.2.

        "Escrow Funds" shall mean the money standing to the credit of the Escrow
Account from time to time (including accrued interest).

--------------------------------------------------------------------------------


        "Escrow Stop Date" shall mean the first business day following the
Balance Sheet Adjustment Payment Date.

        "Net Equity" shall mean the assets of each of the Companies less the
respective liabilities of such Company prepared in accordance with Swiss GAAP
and as reflected on the balance sheet line item "Total Equities".

        "No Time Agreed Balance Sheet" shall mean the balance sheet of No Time
as of December 31, 2001 in the agreed form as reflected on Exhibit B-1 hereto.

        "No Time" shall mean No Time AG, a Swiss corporation.

        "Party" shall mean Purchaser and Seller (collectively, the "Parties").

        "Restricted Stock Award Agreement" shall mean the Restricted Stock Award
Agreement dated as of Closing between Fossil, Inc. and Seller in the form
attached hereto as Exhibit F.

        "Revolver" shall mean the revolving credit facility between No Time and
Coop Bank dated April 17, 2001

        "Shareholder Loan" shall mean the loan agreement granted by Seller to No
Time as reflected on the No Time Agreed Balance Sheet

        "Stock Option Award Agreement" shall mean the Stock Option Award
Agreement dated as of Closing between Fossil, Inc. and Seller in the form
attached hereto as Exhibit E.

        "Swiss GAAP" shall mean generally accepted accounting principles
applicable in Switzerland.

        "X-time" shall mean X-time AG, a Swiss corporation.

        "X-time Agreed Balance Sheet" shall mean the balance sheet of X-time as
of December 31, 2001 in the agreed form as reflected on Exhibit B-2 hereto.

ARTICLE 2
PURCHASE AND SALE

        Section 2.1    Sale and Transfer of Shares.    In consideration of and
in reliance upon the representations, warranties and covenants contained herein
and subject to the terms and conditions of this Agreement, the Seller hereby
sells with full title guarantee, free and clear of any Encumbrance, and
Purchaser purchases, the Shares.

ARTICLE 3
CONSIDERATION

        Section 3.1    Purchase Price.    Subject to the Post Closing
Adjustments referenced in Section 3.3, the purchase price (the "Purchase Price")
for the Shares shall be 5,081,768.86 CHF for the No Time Shares and 14,665.29
CHF for the X-time Shares. The Purchase Price, less the Escrow Funds, shall be
paid to Seller in Swiss francs at the Closing by cashier's check or wire
transfer in accordance with written instructions to be issued from Seller to
Purchaser at least three (3) business days prior to Closing in accordance with
the provisions of Section 4.4 (the "Closing Payment").

        Section 3.2    Escrow Agreement.    At Closing, Purchaser shall withhold
the Escrow Funds in the amount of 509,643.40 CHF from the Purchase Price (the
"Escrow Account"). The Escrow Funds shall be held in an Escrow Account by
Purchaser, which account need not be a separate account but may be held in
general funds by Purchaser, and shall be utilized for the purposes of (i) paying
the amount of any Balance Sheet Adjustment in favor of Purchaser in accordance
with the provisions of Section 3.3 and (ii) funding, to the extent available at
the time of Purchaser's demand therefor in accordance with the requirements of
Section 7.1, amounts as a set-off to payments otherwise due and payable towards

2

--------------------------------------------------------------------------------

an established indemnified obligation ("Indemnified Obligation") as may
hereinafter arise pursuant to Section 7.3. In the event that the Escrow Funds
are insufficient to cover the amounts referenced in (i) and (ii) above, then,
notwithstanding the foregoing, the Seller shall remain liable for such amounts
in accordance with the provisions of this Agreement.

        If the Purchaser is entitled to money from the Escrow Account as a
Balance Sheet Adjustment, or with respect to an Indemnified Obligation, then
such amounts shall be credited against the Escrow Funds.

        Any Escrow Funds remaining unpaid to Purchaser, or not credited against
the Escrow Funds for the account of Purchaser, shall be released to Seller, with
accrued interest, on the Escrow Stop Date.

        Section 3.3    Balance Sheet Adjustments.    Within forty-five (45) days
following Closing, the Purchaser shall procure that the Companies prepare the
Closing Balance Sheets reflecting the Net Equity of the respective Companies as
of Closing. The Closing Balance Sheets shall be prepared in accordance with
Swiss GAAP, consistently applied. In the event that the Net Equity of the
Companies as reflected on the Closing Balance Sheets are greater than the Net
Equity of the Companies on the Agreed Balance Sheets, then Purchaser shall remit
such difference to Seller as an adjustment to Purchase Price within thirty
(30) days, and (ii) in the event that the Net Equity of the Companies as
reflected on the Closing Balance Sheets are less that the Net Equity of the
Companies on the Agreed Balance Sheets, then the Seller shall remit such
difference to Purchaser as a decrease in the Purchase Price within thirty
(30) days (the "Balance Sheet Adjustment Payment Date"). Any amounts owning to
Purchaser pursuant to the terms of this paragraph, shall first be paid from the
Escrow Account established pursuant to the provisions of paragraph 3.2.

ARTICLE 4
CLOSING

        Section 4.1    Conditions of Closing.    The transaction stipulated in
Article 2 is subject to the fulfillment, prior to or at the Closing, of each of
the following conditions unless otherwise waived in writing by the Party for
whose benefit the conditions exist.

        (a)  The representations and warranties made by the Parties in this
Agreement or any certificates or documents delivered pursuant to the provisions
hereof or in connection with the transactions contemplated herein shall be true
and correct in all material respects when made, and shall be true and correct in
all material respects on the Closing Date as though such representations and
warranties were made on and as of such date.

        (b)  The Parties shall have carried out their respective obligations as
specified in Sections 4.3 and 4.4.

        Section 4.2    Closing Time Date and Place.    The purchase and sale
contemplated herein shall be consummated at a Closing to take place by mail,
facsimile or at the offices of Seller on July 8, 2002, or at such other time and
place as the Parties may agree upon in writing.

        Section 4.3    Seller's Obligations at Closing.    At the Closing, the
Seller shall carry out the following obligations:

        (a)  At Closing the Seller shall deliver to Purchaser or its nominee:

          (i)  the share certificates for all of the Shares;

        (ii)  evidence of the authority of each person executing a document on
the behalf of the Companies;

        (iii)  the common seal (if any) of the Companies and each register and
minute book made up to Closing;

3

--------------------------------------------------------------------------------




        (iv)  a countersigned original of the Employment Agreement, the Stock
Option Award Agreement and the Restricted Stock Award Agreement;

        (v)  resignations in the agreed form attached hereto as Schedule 2A and
2B, from each director and secretary of each of the Companies, expressed to take
effect from the end of the meeting held pursuant hereto; and

        (vi)  all consents and approvals of government agencies and/or third
parties necessary to effect the transfer of the Shares (if any), including
releases of Encumbrances affecting the Shares, executed by the lien holders
thereof and otherwise in a form acceptable for filing.

        (b)  The Seller shall ensure that at Closing a meeting of the board of
directors of each Company is held at which the directors of such Company take
the following actions and adopt the minutes of the Board Meeting in the agreed
form attached hereto as Schedule 3A and 3B:

          (i)  vote in favour of the constitution of each Board as set forth in
Schedules 3A and 3B;

        (ii)  with effect from the end of the meeting, authorise the secretary
of each Company to notify the specimen signatures of the new officers of the
Companies in connection with each existing mandate given by the Companies for
the operation of its bank accounts.

        (c)  The Seller shall ensure that at Closing a shareholders' meeting of
each Company is held at which the shareholders take the following actions by
adopting the resolutions in the agreed form attached hereto as Schedule 4A and
4B:

          (i)  appoint persons nominated by Purchaser as directors and secretary
of the Companies with effect from the end of the meeting;

        (ii)  accept the resignations of each director and secretary of each
Company pursuant hereto so as to take effect from the end of the meeting.

        Section 4.4    Purchaser's Obligations at Closing.    At the Closing,
Purchaser will (i) deliver the Closing Payment to Seller; (ii) pay-off the
existing balance of the Shareholder Loan and the Revolver; (iii) procure that No
Time execute and deliver a countersigned original of the Employment Agreement;
and (iv) procure that Fossil, Inc. execute and deliver the Stock Option Award
Agreement and the Restricted Stock Award Agreement to Seller.

        Section 4.5    Further Actions.    Seller shall execute the instruments
transferring the Shares to Purchaser effective as of the Closing Date and shall
take all actions following Closing as may be necessary to more fully perfect
title in the Shares to Purchaser.

ARTICLE 5
[Reserved]

ARTICLE 6
REPRESENTATIONS, WARRANTIES AND COVENANTS

        Section 6.1    Representations, Warranties and Covenants of
Seller.    Seller represents and warrants to Purchaser that, as of the date of
this Agreement and as of the Closing Date:

        (a)  The information on the Companies' excerpts from the Commercial
Register attached hereto as Schedule 1A and 1B is true, correct and complete,
and in particular there are no other or further signatory rights, powers of
attorney or other rights to represent the Companies, and there are no
procedures, resolutions, agreements or applications pending with regard to such
information;

4

--------------------------------------------------------------------------------

        (b)  No Time and X-time are each a corporation duly organized, validly
existing and in good standing under the laws of Switzerland and each is duly
empowered or licensed under the relevant laws in Switzerland to conduct its
respective business as stipulated in the Articles of Association;

        (c)  The Companies do not have any subsidiaries or branches, and do not
own any minority interests in any other business entities;

        (d)  The Companies are, and have at all times been, each in compliance
with the provisions of their respective Articles of Association and applicable
law;

        (e)  No Time's financial and accounting records, including but not
limited to the financial statements of the Company of fiscal years 1999, 2000
and 2001, attached hereto as Exhibit A-1 and X-time's financial and accounting
records, including but not limited to the financial statements of the Company
for fiscal years 2000 and 2001, attached hereto as Exhibit A-2 (collectively,
the "Accounts"), are up-to-date, in its possession or under its control, are
properly completed in all material respects in accordance with the law and Swiss
GAAP and correctly and completely, as a whole and with regard to the individual
positions, reflect the financial situation of the Companies and the results of
their business activities as of the respective effective dates;

        (f)    Each Company is operating and has always operated its respective
business in all material respects in accordance with its Articles of Association
at the relevant time. The copy of the Articles of Association of each Company
disclosed to Purchaser and attached hereto as Exhibit C-1 and C-2 is true and
correct copy of the original;

        (g)  Except for the Shareholder Loan and the Revolver, the Company does
not have outstanding, and has not agreed to create or incur loan capital,
borrowings or indebtedness in the nature of borrowings (including, without
limitation, any such indebtedness to the Seller);

        (h)  As of May 31, 2002, the balance due under the Shareholder Loan is
108,973.95 CHF;

        (i)    As of May 31, 2002, the balance due under the Revolver is
16,495.45 CHF;

        (j)    Execution, delivery and performance by Seller of this Agreement
will not (A) conflict with or violate (i) any provision of the Companies'
Articles of Association, bylaws or other similar documents; or (ii) any law,
rule, regulation, judgement or order effective and binding on any of the
Companies or on Seller; or (B) result in any Encumbrance on any property owned
by any of the Companies;

        (k)  Seller has valid and unencumbered title to the Shares, and after
completion of Closing, Purchaser will have valid and unencumbered title to the
Shares. The Shares being acquired hereunder by Purchaser have been duly and
validly authorized and, when delivered to and paid for by Purchaser pursuant to
this Agreement, will be fully paid and nonassessable;

        (l)    The certificates of the Shares are in valid and sufficient form;
and, except as set forth in this Agreement, no options, warrants or other rights
to purchase, agreements or other obligations to issue, or rights to convert any
obligations or exchange any securities for, shares of common stock of or
ownership interests in the Companies are outstanding;

        (m)  To the best of Seller's knowledge, the Companies have no
liabilities or obligations (whether known, absolute, contingent etc.) that were
not fully and appropriately reflected in the Accounts;

        (n)  Each Company has timely, fully and correctly completed and filed
all tax returns, reports and other filings required under the applicable laws
with regard to Taxes and Duties and has at all times fully and truly informed
the competent authorities in compliance with the applicable laws ("Taxes and
Duties" as used herein being all taxes, social security and pension
contributions

5

--------------------------------------------------------------------------------




(statutory, contractual and voluntary) to public and private institutions,
customs duties and other duties levied by public entities, agencies and
institutions, in each case in Switzerland and abroad);

        All liabilities of each Company with regard to Taxes and Duties have
been fully discharged or completely reflected in the Agreed Balance Sheets, and
no such liabilities are overdue. Each Company has made appropriate provisions
for all future obligations with regard to Taxes and Duties which will be levied
on assessment periods (partially or fully) before the Closing Date;

        The Companies have not made distributions to shareholders or affiliated
persons or companies which could result in additional liabilities of the
Companies for Taxes and Duties;

        Each Company has at its disposal all supporting documents in connection
with (i) all filed tax returns, reports and other filings, and (ii) all tax
returns, reports and other filings still to be filed which refer to assessment
periods (partially or fully) before the Closing Date, in each case in form and
substance in accordance with the statutory requirements;

        There are no special agreements with, or concessions from, tax or other
authorities, formal or informal, which have an impact on the Taxes and Duties
chargeable on the Companies;

        (o)  There has been no audit by any governmental authority of any tax
return of the Companies;

        (p)  Since December 31, 2001, the Companies have conducted their
business only in the ordinary course, there has been no material adverse change
in the business prospects, or financial conditions of the Companies;

        (q)  To the best of Seller's knowledge, the Companies have not violated
any material statutes, rules, ordinances or other applicable laws in Switzerland
or any of their contractual obligations, and there are no circumstances which
constitute non-compliance with contractual obligations by any of the Companies
or the respective other contract parties, or which, e.g. by notice or lapse of
time, could result in such non-compliance;

        (r)  There is no material litigation, arbitration, administrative,
criminal or other procedure or investigation pending or threatened which
directly or indirectly affects any of the Companies;

        (s)  None of the contracts which the Companies are a party to contains a
change-of-control clause which, as a consequence of the conclusion or Closing of
this Agreement, (i) gives the other party the right to fully or partially
terminate, amend or newly negotiate the contract, (ii) automatically amends or
terminates the contract, or (iii) operates in any other way as a result of the
conclusion or Closing of this Agreement;

        (t)    The Companies have the insurance coverage customary in their line
of business. Such insurance coverage is sufficient both with regard to its kind
and the coverage amounts in order to cover the risks which reasonably have to be
expected for businesses such as the ones conducted by the Companies. The
respective insurance contracts are all in full force and effect, and no premium
payments of the Companies thereunder are due. No notice of termination or
cancellation with regard to any of the insurance contracts has been given or
received by the Companies, and neither the Companies nor the respective
insurance companies have requested or announced any amendments to the insurance
contracts and no such termination, cancellation or request for amendment is to
be expected;

        (u)  The Companies own, or are licensed or otherwise possess legally
sufficient rights to use, all trademarks, service marks, trade names, patents,
copyrights, and any applications therefor, technology, know-how, trade secrets,
computer software programs or applications (in both source code and object code
form) and tangible or intangible proprietary information or material that are
used or proposed to be used in the business of the Companies, including all
current patents, patent

6

--------------------------------------------------------------------------------




applications, registered and material unregistered copyrights, and any
applications therefor owned or licensed by the Companies (the "Intellectual
Property Rights") free and clear of all Encumbrances. All Intellectual Property
Rights which can be registered are duly and validly registered, and there are no
appeals, oppositions or other actions pending against such registrations. All
application, registration, renewal and other fees relating to the Intellectual
Property Rights have been fully paid in due time. Purchaser's use of the
Intellectual Property Rights will not infringe upon the rights of any third
party. To Seller's best knowledge, there has been no breach with respect to any
license or right relating to any of the Intellectual Property Rights; and

        (v)  The Companies do not own any real estate. All lease agreements for
the business premises used by the Companies are in full force and effect, and no
notice has been given, or is to be expected, with regard to any of these lease
agreements, and no disputes are pending which could result in termination of any
of these lease agreements.

        (w)  In making the representations, warranties and covenants of this
Article, Seller has not made any untrue statements of material fact or omitted
to state a material fact necessary in order to make the representation made, in
light of the circumstances under which they were made, not misleading.

        Section 6.2    Representations Warranties and Covenants of
Purchaser.    Purchaser hereby represents and warrants to Seller that, as of the
date of this Agreement and as of the Closing Date:

        (a)  Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the Netherlands; and

        (b)  Execution, delivery and performance by Purchaser of this Agreements
will not conflict with or violate (i) any provisions of Purchaser's charter,
bylaws or other similar documents; or (ii) any law, rule, regulation, judgement
or order binding on Purchaser.

ARTICLE 7
INDEMNIFICATION

        Section 7.1    Indemnification by Seller.    Seller shall indemnify and
hold Purchaser, its employees, officers, directors, affiliates, representatives,
agents, and other control persons harmless from, against and in respect of the
following:

        (a)  Any and all loss, liability or damage suffered or incurred by
Purchaser (including interest, penalties and attorney fees) by reason of any
untrue written representation, breach of warranty or non-fulfillment of any
covenant or agreement by Seller contained herein or in any exhibit, schedule,
certification, document or instrument delivered to Purchaser by Seller hereunder
(each of such untrue written representation, breach of warranty or
non-fulfillment of any covenant or agreement a "Breach"), it being expressly
agreed, for the sake of clarity, that Seller shall indemnify Purchaser on a
franc-by-franc basis for any loss, liability or damage which the Companies
suffer or incur due to a Breach, or which encumbers the Companies provided that
non-disclosure of such encumbrance to Purchaser constitutes a Breach;

        (b)  Any and all loss, liability or damage suffered or incurred by
Purchaser or the Companies (including interest, penalties and attorney fees) by
reason of or in connection with any claim for any finder's or brokerage fee or
other commission resulting from any services alleged to have been rendered to,
or at the insistence of or on behalf of or for Seller with respect to this
Agreement or any of the transactions contemplated hereby;

        (c)  Any and all liabilities of Seller which relate to the ownership of
the Shares or the operation of the Companies prior to the Closing Date that are
not expressly assumed or waived by

7

--------------------------------------------------------------------------------




Purchaser under this Agreement, including but not limited to liabilities arising
from or related to any tax due, or to be due, and penalties and interest related
thereto, imposed on the Companies with respect to any period prior to the
Closing Date; and

        (d)  Any and all actions, suits, proceedings, claims, demands,
assessments, judgments, damages, costs and expenses, including but not limited
to, attorney fees and expenses as shall be determined by a court of competent
jurisdiction, incident to any of the foregoing or incurred in investigating or
attempting to avoid the same or to oppose the imposition thereof, or in
enforcing this indemnity.

        Section 7.2    Indemnification by Purchaser.    Purchaser shall
indemnify and hold Seller, its representatives, agents, and other control
persons harmless from, against and in respect of the following:

        (a)  Any and all loss, liability or damage suffered or incurred by
Seller (including interest, penalties and attorney fees) by reason of any untrue
written representation, breach of warranty or non-fulfillment of any covenant or
agreement by Purchaser contained herein or in any certificate document or
instrument delivered by Purchaser to Seller hereunder;

        (b)  Any and all loss, liability or damage suffered or incurred by
Seller (including interest, penalties and attorney fees) by reason of or in
connection with any claim for any finder's or brokerage fee or other commission
resulting from any services alleged to have been rendered to, or at the
insistence of, or on behalf of or for Purchaser with respect to this Agreement
or any of the transactions contemplated hereby;

        (c)  Any and all actions, suits, proceedings, claims, demands,
assessments, judgments, damages, costs and expenses, including but not limited
to, legal expenses as shall be determined by a court of competent jurisdiction,
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity.

        Section 7.3    Indemnification Procedures.    In seeking indemnification
under Article 7.1 or 7.2, the Parties agree to abide by the following procedure:

        (a)  For the purposes of this Article 7.3, the term "Indemnitee" shall
mean the person(s) entitled, or claiming to be entitled, to be indemnified
pursuant in the provisions of Article 7.1 or 7.2 hereof. The term "Indemnitor"
shall mean the person(s) having the obligation to indemnify pursuant to such
provisions.

        (b)  An Indemnitee shall promptly give the Indemnitor written notice of
any matter which an Indemnitee has determined has given or could give rise to a
right of an indemnification under this Agreement, stating the amount of the
loss, if known, and method of computation thereof, all with reasonable
particularity and containing a reference to the provisions of this Agreement in
respect of which such right of indemnification is being claimed or arises. If an
Indemnitee shall receive notice of any claim by a third party which is or may be
subject to indemnification (a "Third Party Claim") the Indemnitee shall give the
Indemnitor prompt written notice of such Third Party Claim and shall permit the
Indemnitor, at its option, to participate in the defense of such Third Party
Claim by counsel of its own at its own costs and expense. If, however, the
Indemnitor acknowledges in writing its obligation to indemnify the Indemnitee
hereunder against all losses that may result from such Third Party Claim
(subject to the limitations set forth herein), then the Indemnitor shall be
entitled, at its option, to assume and control the defense of such Third Party
Claim at its expense and through counsel of its choice. In the event the
Indemnitor exercises its rights to undertake the defense of any such Third Party
Claim, the Indemnitee shall co-operate with the Indemnitor in such defense and
make available to the Indemnitor, at the Indemnitor's expense, all witnesses,
pertinent records, materials and information in its possession or under its
control relating thereto as is reasonably required by the Indemnitor. Similarly,
in the event the

8

--------------------------------------------------------------------------------

Indemnitee is directly or indirectly, conducting the defense against any such
Third Party Claim, the Indemnitor shall cooperate with the Indemnitee in such
defense and make available in it all such witnesses, records, materials and
information in its possession or under its control relating thereto as is
reasonably required by the Indemnitee. No such Third Party Claim may be settled
by the Indemnitor without the written consent of the Indemnitee, unless the
settlement involves only the payment of money by the Indemnitor. No Third Party
Claim which is being defended in good faith by the Indemnitor shall be settled
by the Indemnitee without the written consent of the Indemnitor

        Section 7.4    Survival of Representations Warranties and
Indemnity.    All representations and warranties made by the Parties in this
Agreement or in any certificate document or instrument furnished in connection
herewith, and the indemnification obligations contained in this Agreement, shall
survive the Closing and any investigation at any time before or after Closing
made by or on behalf of the Parties hereto and shall expire on the first
anniversary of the Closing Date, provided, however, that (i) any claim which is
submitted in writing to the indemnifying Party prior to such first anniversary
may still be enforced thereafter, and (ii) any claim relating to Seller's
representations made in Section 6.1 (n) (Taxes and Duties) may still be raised
after the first anniversary of the Closing Date, but not later than one year
after notification of the respective claims to Purchaser by the tax authorities
or social security institutions. The limitations, time limits and Purchaser's
investigation and notification and other duties under articles 200, 201 and 210
of the Swiss Code of Obligations are hereby expressly waived.

ARTICLE 8
CONFIDENTIALITY

        Section 8.1    Confidentiality.    The Parties agree to preserve the
confidential nature of the Confidential Information which pertains to the other
Party (the "Controlling Party") and to take any and all necessary steps to
insure that such Information is not revealed to third parties or to any person
unauthorized in writing by the Controlling Party, it being understood that any
Confidential Information pertaining to the Companies shall be deemed to pertain
to Seller up until (but not including) the Closing Date, and to Purchaser as of
the Closing Date. The responsibilities set forth herein shall survive the
termination of this Agreement unless the prior written consent of the
Controlling Party has been obtained or unless any such information has
previously been publicly disclosed. Should the other Party be ordered by a court
of competent jurisdiction or administrative authority to disclose this Agreement
or confidential information pertaining to the Controlling Party, it shall give
written notice to the Controlling Party before making any disclosure not
permitted by this Section, shall use its best efforts to either resist
disclosure or disclose solely subject to an attorneys eyes-only protective order
or such other protective order as the Controlling Party shall approve. This
Section shall survive the termination of this Agreement.

ARTICLE 9
TERMINATION

        Section 9.1    Termination of Agreement.    This Agreement may be
terminated, and the transactions contemplated hereby may be abandoned at any
time prior to Closing:

        (a)  by the mutual consent of the Parties;

        (b)  by either Party if any of the conditions to the Closing as set
forth in Article 4.1 is not fulfilled or waived by the Party for whose benefit
the conditions exist on or prior to the Closing Date; or

        (c)  by either Party if the Closing has not occurred on or prior to
July 31, 2002.

9

--------------------------------------------------------------------------------




        Section 9.2    Rights of Termination.    The rights of termination as
provided for under Article 9.1 hereof may be exercised at any time after the
occurrence of an event or the discovery of circumstances which gives rise to a
right of termination. However, failure to assert a right of termination upon the
occurrence of an event or the discovery of circumstances which give rise to a
right of termination shall not be, or be deemed, a waiver of such right.

        Section 9.3    No Waiver of Rights.    A termination under Article 9.1
hereof shall not relieve either Party of any liability for a Breach, and any
such termination shall not be deemed to be a waiver of any available remedy for
any such Breach.

ARTICLE 10
MISCELLANEOUS

        Section 10.1    Expenses.    The Parties shall each pay their own
expenses incident to the negotiation, preparation and execution of this
Agreement and the consummation of the transactions contemplated hereunder,
including any and all disbursements to their respective counsel.

        Section 10.2    Assignment.    Unless specifically consented to in
writing by the other Party, neither Party may assign or transfer this Agreement
or any of its rights hereunder, and any attempted assignment thereof shall be
void and of no force and effect. It is expressly understood and agreed that
either Party is under no obligation to consent to any proposed assignment on the
part of the other Party and that each of the Parties, in its sole discretion,
shall have absolute authority to decide whether or not a consent to assignment
shall be given.

        Section 10.3    Notice.    Notices to be given to any Party under this
Agreement shall not be effective unless given in writing and hand delivered or
mailed by certified mail, or via overseas courier, or sent by electronic mail or
facsimile to such Party at the following addresses. Any Party may change its
address by giving notice of such change in the manner above provided.

For Seller:   Thomas Steinemann
Hardstrasse 43
CH-4020 Basel
Phone: +41 61 377 82 00
Fax: +41 61 377 82 02
E-mail: thomas@notime.ch
For Purchaser:
 
Fossil Europe B.V.
Officia 1, De Boelelaan 7
1083 HJ Amsterdam
The Netherlands
Attention: T.R. Tunnell
Phone: 31 (0)20 301 01 01
Fax: 31 (0)20 642 76 75
with copy to:
 
Fossil, Inc.
2280 North Greenville Ave.
Richardson, Texas 75082
Attention: T.R. Tunnell, Executive Vice President
Phone: 972-699-2139
Fax: 972-498-9639
E-mail: trtunnell@fossil.com

10

--------------------------------------------------------------------------------

Notices sent via certified mail or overseas courier shall be deemed to have been
received as of the date indicated by the postal or courier's receipt as having
been received by the intended recipient. Notices sent via electronic mail or
facsimile shall be deemed to have been received two (2) business days after the
date on which they were transmitted, provided the Party transmitting any such
notice mails a copy of the notice on the next business day to the Party to be
notified via certified or registered mail or via overseas courier

        Section 10.4    Governing Law.    This Agreement shall be governed by
and construed in accordance with the laws of Switzerland.

        Section 10.5    Dispute Resolution.    Any and all dispute,
controversies differences which may arise out of or in relation to or in
connection with this Agreement or the transactions contemplated hereby including
its legal validity shall be finally settled and binding upon the parties hereto
by an arbitration process to be held in Zurich, Switzerland. The arbitration
tribunal will be comprised of an arbitrator jointly designated by the parties
or, if the parties cannot agree on an arbitrator within a time period of one
month, then by three arbitrators, one designated by each Party within a further
month and the third one, who will act as chairman of the arbitral tribunal by
the others. Any arbitrator not appointed as provided above shall be appointed by
the Zurich High Court (§ 239 para. 2 Zurich Code of Civil Procedures applicable
pursuant to Art. 179 para. 2 Swiss Federal Statute on International Private Law,
"IPRG") at the request of one party. The language of such arbitration shall be
English and such arbitration shall be conducted according to the rules of the
IPRG. As far as the IPRG does not contain mandatory provisions, the arbitrators
shall apply the procedural provisions of the International Arbitration Rules of
the Zurich Chamber of Commerce as in force at the time of the commencement of
the arbitration proceedings, provided, however, that such rules shall not apply
to the extent that (i) they contravene the present arbitration clause, or
(ii) they call for an involvement of the Zurich Chamber of Commerce.

        Section 10.6    Binding Effect; Entire Agreement.    All the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the Parties herein and to their respective successors. This Agreement contains
the entire agreement between the Parties with respect to the subject matter
hereof and shall supersede all previous and contemporaneous negotiations,
commitments and undertakings, whether written or oral. No waiver or amendment to
this Agreement will be effective unless it is in writing and is signed by a duly
authorized representative of the Party sought to be bound thereby.

        Section 10.7    Counterparts.    This Agreement may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument

        Section 10.8    Publicity.    Except as may otherwise be required by
law, neither Party may make any announcement including any announcement to
employees, customers, or suppliers or otherwise make publicly available any
statement or release concerning this Agreement or the transactions contemplated
hereunder without first obtaining the other Party's written approval of any
proposed statement or release. If either Party is required by law to make any
statement or other disclosure concerning this Agreement or the transactions
contemplated hereby (the Disclosing Party), the Disclosing Party shall provide
the other Party the opportunity to review and comment upon such statement or
disclosure prior to its filing or release and shell make any revisions therein
that the other Party may reasonable request.

        Section 10.9    Interest.    Interest payable hereunder shall accrue at
the rate of 2 per cent. above the base rate from time to time of Wells Fargo
Bank (Texas) NA. Interest accrues and is payable from day to day.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date of this
Agreement.

FOSSIL EUROPE B.V.    
By:
 
    

--------------------------------------------------------------------------------


 
  Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

   
THOMAS STEINEMANN, individually
 
 
  


--------------------------------------------------------------------------------


 
 

12

--------------------------------------------------------------------------------

SCHEDULE 1A

NO TIME EXCERPT FROM COMMERCIAL REGISTER

--------------------------------------------------------------------------------

SCHEDULE 1B

X-TIME EXCERPT FROM COMMERCIAL REGISTER

--------------------------------------------------------------------------------

SCHEDULE 2A

AGREED FORM OF RESIGNATION OF DIRECTORS OF NO TIME AG

--------------------------------------------------------------------------------

SCHEDULE 2B

AGREED FORM OF RESIGNATION OF DIRECTORS OF X-TIME AG

--------------------------------------------------------------------------------


SCHEDULE 3A

AGREED FORM OF MINUTES OF BOARD MEETING OF NO TIME AG

--------------------------------------------------------------------------------

SCHEDULE 3B

AGREED FORM OF MINUTES OF BOARD MEETING OF X-TIME AG

--------------------------------------------------------------------------------

SCHEDULE 4A

AGREED FORM OF SHAREHOLDER RESOLUTIONS FOR NO TIME AG

--------------------------------------------------------------------------------

SCHEDULE 4B

AGREED FORM OF SHAREHOLDER RESOLUTIONS FOR X-TIME AG

--------------------------------------------------------------------------------


EXHIBIT A-1

1999, 2000 and 2001 FINANCIAL STATEMENTS OF NO TIME AG

--------------------------------------------------------------------------------

EXHIBIT A-2

2000 and 2001 FINANCIAL STATEMENTS OF X-TIME AG

--------------------------------------------------------------------------------

EXHIBIT B-1

AGREED BALANCE SHEET OF NO TIME AG

--------------------------------------------------------------------------------

EXHIBIT B-2

AGREED BALANCE SHEET OF X TIME AG

--------------------------------------------------------------------------------


EXHIBIT C-1

ARTICLES OF ASSOCIATION OF NO TIME AG

--------------------------------------------------------------------------------

EXHIBIT C-2

ARTICLES OF ASSOCIATION OF X-TIME AG

--------------------------------------------------------------------------------

EXHIBIT D

EMPLOYMENT AGREEMENT WITH THOMAS STEINEMANN

--------------------------------------------------------------------------------

EXHIBIT E

STOCK OPTION AWARD AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT F

RESTRICTED STOCK AWARD AGREEMENT

--------------------------------------------------------------------------------




QuickLinks


STOCK PURCHASE AGREEMENT
